DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed March 25, 2021, Preliminary Amendment filed on June 02, 2021, and Amendment filed on June 08, 2021.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
current status of the Cross-Reference to Related Application should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Claim Objections
6.	Claims 3-4 and 13-20 are objected to because of the following informalities:  
As to claims 13-20, line 1, recites to include the limitation “The computer-implemented schema-independent method” appears to be refer to or should change to for example, -- The non-transitory computer readable medium --instead.  Appropriate correction is required.
As to claim 3 (lines 14-15), and claim 4 (line 11 and line 17) recites to include the limitation “ plurality of second external domains” appears to be refer to or should change to for example, --  plurality of 
Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 4, and 6 of U.S. Patent No. 10965785 B2.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 17/212,463
U.S. Patent No. 10965785 B2
1. A computer-implemented schema- independent method of modeling data from a plurality of diverse sources, the method comprising: 
   transmitting by a first server, having a first domain, to a client computer accessing the first domain, a blueprint comprising a 
the dataflow definition being a specific set of event-to-function mappings that describes a communication pattern between components, 

                                                                      and the 
component definition defining particular components and event types for the particular components, and code functions for handling events, and initialization codes for the particular components, wherein the blueprint defines an application comprising the components, for visualizing and interacting with data, that runs on the client computer;

           responsive to a data fetch message from the application running on the client computer, wherein the client computer is in communication with the first server: 
                   receiving, by the first server, data from a selected one of a plurality of external domains different from and outside control of the first domain and accessible by the first server,



                                                       the received data having a native format; 
                                transforming, by 

  the first server, the received data from the native format into a graph format having nodes and edges; and 
                          





                            storing, by the first server, the received data in the graph format as a first data set; and,








       transmitting the first data set in the graph format to the client computer for visualization by the application as defined by the blueprint.  

5. The computer-implemented schema-independent method of claim 1, 









                           wherein the components are created in different programming languages. 

 
6. The computer-implemented schema-independent method of claim 1, wherein 

                          receiving, by the first server, data from the selected one of a plurality of external domains different from and outside control of the first domain and accessible by the first server further 
 different from and outside control of the first domain and accessible by the first server via a bi-directional extensible semantic data bridge component.  

7. The computer-implemented schema-independent method of claim 6, wherein 

                  
  transforming, by the first server, the received data from the native format into the graph format having nodes and edges is performed by the bi-directional extensible semantic data bridge component.  








8. The computer-implemented schema-independent method of claim 6 further comprising, responsive to a data post message from the application running on the client computer, wherein the client computer is in communication with the first server, transmitting, via the bi-directional extensible semantic data bridge component of the first server, a second data to the selected one of the plurality of external domains different from and outside control of the first domain and accessible by the first server.  

2. A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising: 


















         responsive to a data fetch message from a client computer, wherein the client computer is in communication with a server having a first domain: receiving, by the server, data from a selected one of a plurality of external domains different from and outside control of the first domain and accessible by the server, 




                                                     the received data having a first native format;
      transforming, by the server, 

                                 the received data from the first native format into a graph format having first nodes and first edges by passing the received data having the first native format to a remote data object component for the selected one of the plurality of external domains, wherein the remote data object navigate the received data having the first native format and converts the received data into the graph format; and 
            storing, by the server in a server semantic database, the received data in the graph format in combination with data sourced from a different one of the plurality of external domains, that has also been transformed from a second native format into the graph format having second nodes and second edges so as to produce stored combined data in graph data format; and responsive to a data query message, from an application running on the client computer in communication with the server, serving, by the server, at least some of the stored combined data in graph data format from the server semantic database to the application running on the client computer.  




9. The computer-implemented schema-independent method of claim 2, further comprising, prior to transforming, by the server, the received data from the first native format into a graph format, loading, by the server, a remote data object component for the selected one of the plurality of external domains.  


10. The computer-implemented schema-independent method of claim 2, wherein receiving, by the server, data from the selected one of a plurality of external domains different from and outside control of the first domain and accessible by the server further 

includes communicating with the selected one of the plurality of external domains different from and outside control of the first domain and accessible by the first server via a bi-directional extensible semantic data bridge component.  
11. The computer-implemented schema-independent method of claim 10, 


     wherein passing the received data having the first native format to the remote data object component for the selected one of the plurality of external domains is performed by the bi-directional extensible semantic data bridge component.  







12. The computer-implemented schema-independent method of claim 10 further comprising, responsive to a data post message from the client computer, wherein the client computer is in communication with the server having the first domain, transmitting, via the bi-directional extensible semantic data bridge component of the server, a second data to the selected one of the plurality of external domains different from and outside control of the first domain and accessible by the server.  
1.  A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising: 
    transmitting by a first server, having a first domain, to a client computer accessing the first domain, a blueprint comprising a dataflow definition and a component of a component-based application, the dataflow definition being a specific set of 
event-to-function mappings that describes a communication pattern between components wherein the components are created in different programming languages, and the
component definition defining particular components and event types for the particular components, code functions for handling events, and initialization codes for the particular components, wherein the blueprint 
is used 
                       for visualizing and interacting with the data of the definitions on the client computer;  
      responsive to a data fetch message from the application running on the client computer: 
      
                      receiving, by the first server, data from a selected one of a plurality of external domains different from and outside control of the first domain and accessible by the first server wherein the first server includes communicating with the selected one of the plurality of external domains accessible by the first server by a bi-directional extensible 
semantic data bridge component, the received data having a first native format;  
                      transforming, by the bi-directional extensible semantic data bridge component 
of the first server, the received data from the first native format into a graph format having nodes and edges by passing the transformed data to a remote data object component for the selected one of the plurality of external 
domains, wherein the remote data object component comprises a statement to 
convert the received data from the first native format into the graph format;  and 
as a first data set into 
a server semantic database, wherein the server semantic database stores a 
plurality of graphs, including the graph format of the first data set in combination with a second graph format for transformed native data sourced from a different one of the plurality of external domains that has also been transformed from a second native format;  and 
        displaying the first data set in the graph format on the client computer for visualization by the application as defined by the 
blueprint. 
 
  1.  A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising:    transmitting by a first server, having a first domain, to a client computer accessing the first domain, a blueprint comprising a dataflow definition and a component definition of a component-based application, the dataflow definition being a specific set of event-to-function mappings that describes a communication pattern between components wherein the components are created in different programming languages, 
and …as defined by the blueprint. 

  1.  A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising: … receiving, by the first server, data from a selected one of a plurality of external domains different from and outside control of the first domain and accessible by the first server wherein the first server 
accessible by the first server by a bi-directional extensible semantic data bridge component, the received data having a first native format;  
and …as defined by the blueprint. 

1.  A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising:
 transforming, by the bi-directional extensible semantic data bridge component 
of the first server, the received data from the first native format into a graph format having nodes and edges by passing the transformed data to a remote data object component for the selected one of the plurality of external 
domains, wherein the remote data object component comprises a statement to 
convert the received data from the first native format into the graph format;  and …as defined by the blueprint. 

2.  The computer-implemented schema-independent method of claim 1 further 
comprising, responsive to a data post message from the application running on the client computer, wherein 

transmitting, by the bi-directional extensible semantic data bridge component of the first server, a second data to the selected one of the plurality of external domains different from and outside control of the first domain and accessible by the first server. 
 
1.  A computer-implemented schema-independent method of modeling data from 

    transmitting by a first  server, having a first domain, to a client computer accessing the first domain, a blueprint comprising a dataflow definition and a component definition of a component-based application, the dataflow definition being a specific set of 
event-to-function mappings that describes a communication pattern between components wherein the components are created in different programming languages, and the component definition defining particular components and event types for the particular components, code functions for handling events, and initialization codes for the particular components, wherein the blueprint 
is used for visualizing and interacting with the data of the definitions on the client computer; 
             responsive to a data fetch message from the application running on the client computer:
             receiving, by the first server, data from a selected one of a plurality of external domains different from and outside control of the first domain and accessible by the first server wherein the first server includes communicating with the selected one of the plurality of external domains accessible by the first server by a bi-directional extensible 
semantic data bridge component, the received data having a first native format;  
    transforming, by the bi-directional extensible semantic data bridge component 
of the first server, the received data from the first native format into a graph format having nodes and edges by passing the transformed data to 
a remote data object component for the selected one of the plurality of external 

     
 storing, by the first server, the transformed data as a first data set into a server semantic database, wherein the server semantic database stores a plurality of graphs, including the graph format of the first data set in 
combination with a second graph format for transformed native data sourced from 
a different one of the plurality of external domains that has also been transformed from a second native format;  and 
            




  displaying the first data set in 
the graph format on the client computer for visualization by the application as 
defined by the blueprint. 
 
  3.  The computer-implemented schema-independent method of claim 1 further 
comprising, prior to transforming, by the first server, the received data from the first native format into the graph format, loading, by the first server, the remote data object component for the selected one of the plurality of external domains. 


  1.  A computer-implemented schema-independent method …, the method comprising: … receiving, by the first server, data from a selected one of a plurality of external domains different from and outside first server wherein the first server includes communicating with the selected one of the plurality of external domains accessible by the first server by a bi-directional extensible semantic data bridge component, the received data having a first native format;  and …as defined by the blueprint. 
1.  A computer-implemented schema-independent method of modeling data from a plurality of diverse sources, the method comprising:
 transforming, by the bi-directional extensible semantic data bridge component 
of the first server, the received data from the first native format into a graph format having nodes and edges by passing the transformed data to a remote data object component for the selected one of the plurality of external 
domains, wherein the remote data object component comprises a statement to 
convert the received data from the first native format into the graph format;  and …as defined by the blueprint. 

2.  The computer-implemented schema-independent method of claim 1 further 
comprising, responsive to a data post message from the application running on the client computer, wherein transmitting, by the bi-directional extensible semantic data bridge component of the first server, a second data to the selected one of the plurality of external domains different from and outside 
control of the first domain and accessible by the first server. 
  


underlining words, indicates that,  method claims 1 and 3 of U.S. Patent No. ‘785  are read on  method claims (1 and 5-8) and  (2 and 9-12) of the current examined application. 
Similarly, medium claims  (3 and 13-16) and (4 and 17-20) of the current examined application are also read on by medium claims 4 and 6 of the U.S. Patent No. ‘785 and 
Thus, claims 1-20 of the current examined application are not patentably distinct from claims 1, 3, 4, and 6 of the U. S. Patent No. ‘785 and as such are unpatentable for anticipated-type double patenting. 
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Ram et al. (US 7448022 B1) disclose relates to methods and systems for  managing software composition in a component-based software system. 
Kiji (US 20040205058 A1) discloses flow data generation method, flow data generation apparatus, and flow data generation program product.

 	Fagin et al. (US 2004/0199905 A1) disclose system and method for translating data from a source schema to a target schema.

	Lennon et al. (US 20040015783 A1) disclose methods for interactively defining transforms and for generating queries by manipulating existing query data.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192